Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 12/22/21 is acknowledged.  The traversal is on the ground(s) that claims 2, 3, 12, and 13 are generic.  The Applicant’s arguments relating to this traversal found persuasive Upon review of claims 2, 3, 12, and 13, the examiner agrees that these claims are generic and that the portion relating to “an assembly surface and a an assembly groove being only applicable to Species I in the election requirement dated 11/4/21 is deleted.  For examination purposes this does not make any difference because Applicant has elected species I and has identified claims 1-6 and 11-16 as encompassing the elected species. 
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 11, line 4 (and claims 12-20 depending thereon) requires “a fan module, detachable assembled in the assembly space”.  Figure 1 
Drawings
The drawings are objected to because in fig. 9, “1101” for the assembly path should be corrected to “1011”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The disclosure is objected to because of the following informalities: p. 5, line 2, “ventilation” should be “vent”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 16, 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 2020/0116385).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
With respect Claim 1, Tsai (US 2020/0116385) teaches a fan module (fig. 2, 14), comprising: a blade mechanism (18), comprising a frame (fig. 12, 28), a positioning bracket (34’), and a plurality of blades (fig. 5, 30,32), wherein the positioning bracket is movably connected (using 32 passing thru holes in 28 & 42) to the frame, the blades are movably connected (by 32) to the positioning bracket and the frame, and the frame has a through hole (fig. 12, large square opening on near side of 28); a switch component (54), connected (¶[0029], ll. 16-17) to the positioning bracket; and a fan (20), detachably disposed (¶[0019], l. 8) at one side (fig. 3, 20 is on far side of 28 of 18) of the through hole, and the positioning bracket and the blades being located at another side (fig. 3, 42 and 30,32 are inside of 28, so on another side of open back of 28) of the through hole, wherein the switch component is located on an assembly path (¶[0029], ll. 
With respect to Claim 11, Tsai teaches an electronic device (fig. 1, 10), comprising: a casing (12), having an assembly space (fig. 10, inside of 16) and a vent hole (fig. 3, 26) connected to the assembly space; and a fan module (16,18,20), detachably assembled (see objection above, only referring to a portion 20 of 18 needs to be detachable ¶[0019], l. 8) in the assembly space, comprising: a blade mechanism (18), comprising a frame (fig. 12, 28), a positioning bracket (34’), and a plurality of blades (fig. 5, 30,32), wherein the positioning bracket is movably connected to the frame, the blades are movably connected (using 32 passing thru holes in 28 & 42) to the positioning bracket and the frame, and the frame has a through hole (fig. 12, large square opening on near side of 28) aligned (see figs. 3 and 12) with the vent hole a switch component (54), connected to (¶[0029], ll. 16-17) the positioning bracket; and a fan (20), detachably disposed (¶[0019], l. 8) at one side (fig. 3, 20 is on far side of 28 of 18) of the through hole, and the positioning bracket and the blades being located at another side (fig. 3, 42 and 30,32 are inside of 28, so on another side of open back of 28) of the through hole, wherein the switch component is located on an assembly path (¶[0029], ll. 14-15) of the fan and the fan is detachably disposed (see figs 3 and 12) between the vent hole and the through hole, in a first mode, any two of the blades 
With respect to Claims 2, 4, 6, 12, 14, and 16, Tsai further teaches the frame further has an assembly surface (fig. 12, surface on near side of 28) and an assembly groove (fig. 12, inside of 28) opposite to the assembly surface, the assembly surface is connected (see fig. 12) to the assembly groove through (see fig. 12, surface on near side of 28 connects to inside of 28 at inner peripheral edge of large square opening on near side of 28) the through hole, the fan is detachably disposed (see fig. 2) on the assembly surface, and the positioning bracket and the blades are disposed in (see fig. 12) the assembly groove (claims 2 and 12), each of the blades comprises a blade body (30) and a rotating shaft (32), the rotating shafts of the blades are pivotally connected (using 32) to the positioning bracket, and in the first mode, any two of the blade bodies adjacent to each other are stacked (see fig. 5) with each other to close the through hole (claims 4 and 14) and the blade mechanism further comprises a spring (36) and two ends of the spring respectively lean against (see fig. 12, near side against 34’ and far side against 28) the positioning bracket and the frame (claims 6 and 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 3 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tsai (US 2020/0116385).
Tsai disclose the claimed invention including the frame further has an opening (56) and the switch component passes through (see fig. 12) the opening and protrudes out (see fig. 12) of the assembly surface.  Tsai fails to disclose an opening (56) located on the assembly surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the location of the opening to be on the assembly surface depending the amount of mechanical advantage that the positioning bracket need to move the blades to open when the fan is disposed in the fan module, since it has been held that a mere rearrangement of the essential working parts of a device which does not modify the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019 (CCPA 1950).
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 15 are allowable over the art of record because the prior art does not teach or suggest that “the restriction regions of the assembly holes are structurally interfered with the rotating shafts of the blades to prevent the rotating shafts of the blades from rotating relative to the positioning bracket.”   The aforementioned limitations .	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2012/092904 discloses a fan module with detachable fan and blades.  US 7,535,709, 8,405,983, 8,950,726, 9,055,693 (fig. 4B), 9,173,323, 10,238,006, 10,888,018, 11,089,713, 11,191,183, 2012/0138262 and 2016/0165750 is a fan module with blades.  US 8,475,119 discloses a fan having blades within a fan module.  US 10,852,029 is the issued patent of US 2020/0116385.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  1/6/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835